Title: To George Washington from the Pennsylvania Council of Safety, 23 January 1777
From: Pennsylvania Council of Safety
To: Washington, George



Sir,
In Council of Safety Philadelphia January 23rd 1777

Your Excellency’s favours of the 19th and 20th Instant are come to hand. It no doubt is Matter of great Concern that the Militia are returning home, more especially when your Excellency has been so very successfull with them, and has in a great Measure taught them their duty to fight and to Conquer.
The Council have succeeded beyond their expectation in bringing out the Militia, and would gladly send them off to your Excellency as fast as they come to this City, were it not for the great difficulty of procuring Arms, Blankets and other Necessaries for a Winters Campaign. They have not only been Obliged to procure those Articles for the Pennsylvania Militia but likewise for many of Maryland and New Castle, which has much exhausted the Stores and housekeepers in this State. However it is Still the will and intention of the Council to go on with Collecting and furnishing as many as is in their power and with all possible expedition send them to your Excellency.
If any mode could be adopted to oblige those returning from Camp to leave their Arms, Blankets &ca in this City or Trenton it would be of infinite service and greatly dispatch those ready for Marching. The Council most earnestly desire with your Excellency that the Militia of this State be put on a proper footing, to Promote which they have laid before the House of Assembly your Excellencys Letter, and are informed they are preparing a Militia Law which we hope will greatly add to the Military force of this State. On the part of the Council nothing shall be wanting to carry your Excellencys orders into execution.
The unhappy situation of the Field Officers of this State, who are now Prisoners excite our Commiseration and wish that some expedient may be devised for their deliverance—if this Council can contribute in any Measure to this most salutary Step, they will with the utmost

chearfullness render every Assistance in their power. We therefore beg that your Excellency may be perswaded that our Solicitation does not proceed from a desire of intermedleing with Matters out of the line of our Duty, but the unhappy situation of our Countrymen, and a hearty wish to have them released, is the sole motive for troubleing your Excellency on the subject—the other Officers and privates we suppose are in a fair way of being released which affords us the utmost pleasure. I have the Honor to be with the greatest respect Your Excellencys Most Obedient Servant

Tho. Wharton jr Prest

